11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In the Interest of S.L.G., a juvenile
No. 11-02-00282-CV B Appeal from Taylor County
 
On October 26, 1994, the juvenile court
entered an order waiving its jurisdiction and allowing appellant to be tried as
an adult in criminal district court.  On
September 16, 2002, appellant filed a pro se notice of appeal challenging the
1994 order.  In response to our
notification that the notice of appeal appeared to be out of time and our
request that appellant show grounds for continuing the appeal, appellant has
filed three pro se documents:  a
justification for continuation of appeal, a motion for production of trial
transcript from the hearing to transfer jurisdiction to the criminal court, and
a motion for appointment of counsel.
Appellant contends that he was denied
effective assistance of counsel at the juvenile court=s proceeding because counsel failed to
mention his prior suicide attempt and failed to request additional
psychological evaluation.  Appellant
further argues that the trial court deprived him of a fundamentally fair
hearing when it Afound him to be a sophisticated child - when
in fact he was simi-retard (sic) and was absolutely illiterate and had/has an
extensive history of mental illness.@  Appellant also complains that
the trial court erred by failing to order additional psychological
evaluation.  Appellant does not explain
why his 2002 notice of appeal invokes the appellate jurisdiction of this court
to review his 1994 order certifying him to be tried as an adult.
Appellant=s 2002 notice of appeal is not timely under TEX.R.APP.P. 26.1;
therefore, appellant has not perfected an appeal from the 1994 order.  Appellant=s motions are overruled, and the appeal is dismissed for want of
jurisdiction.
 
October
3, 2002                                                          PER
CURIAM
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.